Per Curiam.
The parties agree that the valuation of the property depends upon the rental value. Upon a consideration of all the evidence of actual and potential rental values and the not income for the years involved in this proceeding, we think that the correct values of the land and building for each of the years under review are as follows: for the land for each year, $425,000; for the building, $925,000 for the year 1937, $900,000 for the year 1938, $875,000 for the year 1939.
The final order appealed from should be modified so as to reduce the assessments for 1938-1939 to the sum of $425,000 for the land and $925,000 for the building, a total of $1,350,000; 1939-1940 to the sum of $425,000 for the land and $900,000 for the building, a total of $1,325,000; and for 1940-1941 to the sum of $425,000 for the land and $875,000 for the building, a total of $1,300,000, and as so modified affirmed, without costs to either party.
Present — Martin, P. J., Townley, Glennon, Untennyer and Dore, JJ.
Final order unanimously modified so as to reduce the assessments for 1938-1939 to the sum of $425,000 for the land and $925,000 for the building, a total of $1,350,000; 1939-1940 to the sum of $425,000 for the land and $900,000 for the building, a total of $1,325,000; and for 1940-1941 to the sum of $425,000 for the land and $875,000 for the building, a total of $1,300,000, and as so modified affirmed, without costs to either party. Settle order on notice.